Mr. President, 
we would like to join previous speakers in 
congratulating you upon your election to the 
presidency of the General Assembly at its sixty-third 
session. We are confident that under your wise and 
diligent leadership, our deliberations will be 
successful. We take this opportunity to assure you of 
our full collaboration and wish you success in the 
discharge of your important responsibilities. 
 We wish to express our gratitude to your 
predecessor, Srgjan Kerim of the former Yugoslav 
Republic of Macedonia, for the pragmatism and 
dynamism of his endeavours in conducting the work of 
the sixty-second session. We also reiterate our 
appreciation to the Secretary-General of the United 
Nations, Mr. Ban Ki-moon, for his engagement in the 
quest for peace, justice and solutions to the various 
challenges faced by humanity. 
 We have witnessed an increasing number of new 
and complex challenges. Among them, the food crisis 
is one of my country’s main concerns owing to its 
direct, immediate impact on the lives of our peoples. 
The origin of this crisis may be linked to factors such 
as climate change and the subsequent irregular rainfall 
that affects agricultural productivity; desertification of 
vast areas and droughts around the world; increased 
demand for cereals; higher oil prices and the 
consequent impact on the price of transportation and 
other products such as agricultural raw materials; the 
impact of trade liberalization and agricultural subsidies 
in developed countries, which have led to a gradual 
decline in agricultural production in developing 
countries; and finally, the distortion of cereal prices 
across the globe. 
 Once the causes of the crisis have been identified, 
it becomes the responsibility of the international 
community to implement relevant and necessary 
solutions in a consistent and vigorous manner. Through 
that process, the crisis can be transformed into an 
opportunity to boost international partnerships and 
develop our countries. 
 In that context it is important to emphasize that 
international cooperation stimulates the revival of the 
productivity of farmers in developing countries, thus 
contributing to a speedy transformation of their current 
subsistence farming practices into commercial 
agriculture. Such cooperation includes improved access 
to improved seeds and to fertilizers and pesticides, 
investments in infrastructure for market accessibility 
and water management. Accordingly, we reiterate the 
need to implement the pertinent recommendations set 
forth at the Conference of the Least Developed 
Countries on the rules of the World Trade Organization 
and the food crisis. 
 Likewise, we call for support for regional efforts 
such as the Comprehensive Africa Agriculture 
Development Programme in the framework of NEPAD, 
and the ongoing work by the Southern African 
Development Community, with a view to finding a 
collective response to mitigate the impact of the food 
crisis and to re-establish agriculture as the means to 
ensure food supply and better conditions and quality of 
life for the peoples of Southern Africa. 
  
 
08-51839 6 
 
 Mozambique is vulnerable to natural disasters 
and to the dynamics of the international prices of food 
and fuel products. Those factors represent a major 
threat to the implementation of the Government’s 
socio-economic programmes. Despite the notable 
progress that we have been registering for our 
production of cassava and maize, we still import large 
quantities of other food products. Therefore, any cereal 
price fluctuation in the world immediately affects the 
day-to-day lives of our people. 
 Mozambique is endowed with natural resources 
which are favourable to mixed farming. However, the 
shortage of financial resources and the weak banking 
network in the rural zones, combined with the lack of 
infrastructure and technology to secure the 
development of commercial agriculture, have not 
allowed us to scale up our production to the levels that 
could meet the food needs of our population. The 
situation is worsened by poor distribution and 
marketing systems, making it difficult to distribute and 
market the products from certain surplus zones to the 
needy ones. Moreover, the cyclic natural disasters that 
have struck us have resulted in losses of significant 
plantation areas, causing the people of those areas to 
live permanently in need. Those calamities have also 
caused soil erosion and depletion and as a consequence 
food insecurity and malnutrition affect our people. 
Mr. Choquehuanca Céspedes (Bolivia), Vice-
President, took the Chair. 
 In order to address the food crisis, our 
Government approved last June, a Food Production 
Action Plan for the period 2008-2011. The programme 
was designed as a mechanism to implement the Green 
Revolution which we launched in 2007 and is goal-
oriented. We are aware that implementing the Action 
Plan together with the Green Revolution will require 
additional resources, and we are therefore appealing 
for such additional resources for those programmes. 
We acknowledge the positive effect of the Green 
Revolution on the implementation of the MDGs, since 
no one can think about tomorrow or about education or 
about gender equality or the empowerment of women if 
they are hungry. 
 In February 2008, we launched the Presidential 
Initiative for women and children. At that time, several 
meetings were held with health professionals, religious 
and traditional leaders, women and youth. During those 
meetings, which are being replicated at the local level, 
it became clear that health issues permeate the MDGs. 
Although the advances that we have recorded are 
significant, they are not sufficient to have an impact on 
the reduction of avoidable deaths in Mozambique.  
 Our assessments show that we could, for 
instance, reduce maternal mortality by more than 
50 per cent. We could achieve a decrease of 17 per cent 
in child mortality. We could significantly facilitate 
access to antiretroviral treatment and to treatment for 
tuberculosis and malaria. We could, by 2010 have more 
than 95 per cent of mothers and children sleeping 
under insecticide-treated mosquito nets. However, in 
order to achieve those dreams, we are dependent upon 
an additional funding of $4 per capita a year for the 
health sector, from now until 2010. Additionally, we 
need $10 million more for mosquito nets. The $590 
million needed to fill the deficit during the next seven 
years could help us train and employ around 20,000 
additional health workers. That amount would raise the 
number of doctors by 119 per cent, the number of 
nurses and of mothers with access to health care would 
rise by 68 per cent. 
 Our dream is to prevent more avoidable deaths. 
As we have indicated, we cannot realize that dream by 
ourselves. We need the predictable, substantial and 
long-term support of our partners to meet the needs 
that I have just identified. We need an efficient health-
care system and coordinated support from our 
international partners, which is a noble way to ensure 
the achievement of MDG 8, which focuses on 
developing a global partnership for development. 
 We therefore wish to take this opportunity to 
commend and encourage the perseverance of the 
international solidarity movement in helping Africa, 
and Mozambique in particular, in the context of 
women’s and children’s health with a view to fulfilling 
all the commitments made at the Millennium Summit. 
In numerous parts of the world, funds have been 
solicited and initiatives undertaken in support of our 
programmes. That interaction with our partners has led 
to the building of the necessary consensus on priorities 
and strategies to ensure sustainable development. 
 The world is changing and, along with all those 
changes, new global challenges have arisen. The 
United Nations is a universal institution with the 
legitimacy and the mandate to debate strategies and 
find solutions to such major challenges. Nevertheless, 
structural reforms are needed in order to improve the 
 
 
7 08-51839 
 
Organization’s ability to overcome the current 
challenges. In that regard, the reform process should be 
pursued so that the United Nations can achieve greater 
unity and improve its ability to provide appropriate 
responses to the challenges ahead, which will require 
us to strengthen multilateralism and promote 
partnerships for peace, security and development 
across the world. 
 In conclusion, we reiterate the importance of 
international cooperation to secure the production of 
sufficient and affordable food for all and to build a 
viable consensus for United Nations reform.